        Case 2:19-cv-00513-GEKP Document 233 Filed 09/15/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PENN ENGINEERING &                             :      CIVIL ACTION
MANUFACTURING CORP.                            :
          Plaintiff,                           :
                                               :
       v.                                      :      No.: 19-cv-513
                                               :
PENINSULA COMPONENTS, INC.,                    :
          Defendant.                           :


                                            ORDER

       AND NOW, this       15TH     day of September, 2021, upon consideration of Defendant’s

Motion to Strike Plaintiff’s Confidentiality Designations on Its Supplemental Expert Reports

(ECF No. 220), Plaintiff’s response thereto (ECF No. 223) and Defendant’s reply in support

(ECF No. 226), and for the reasons set forth in the memorandum filed concurrently with this

Order, IT IS HEREBY ORDERED that Defendant’s motion is GRANTED in part and

DENIED in part. The Court denies Defendant’s request to remove all confidentiality

designations from Erich Joachimsthaler’s and Carmen Vertullo’s supplemental expert reports.

However, within five days of the date of this Order, Plaintiff shall provide Defendant copies of

these reports with updated confidentiality designations limited to only the parts or portions of the

reports containing confidential information.




                                                      BY THE COURT:


                                                      _/s/ Lynne A. Sitarski__________
                                                      LYNNE A. SITARSKI
                                                      United States Magistrate Judge
